Order reversed, without costs, and proceedings remitted to the Special Term for disposition pursuant to Greater New York charter, section 981.* Where in a street opening proceeding an award for land taken is made to unknown owners and such award is confirmed by decree of the court, the court has no power to alter the decree or change the adjudication as to ownership, save in conformity to the statute which requires evidence before the court or a referee of the facts alleged in the petition. (Matter of City of New York [Public Park], 136 App. Div. 654; Matter of City of New York [Carroll Street], 137 id. 39; Matter of City of New York [Ralph Avenue], N. Y. L. J. May 12, 1911; Matter of Lincoln Avenue, Id. March 7, 1906; Matter of Sewerage District, No. 45, etc., Id. Dec. 3, 1921; Matter of 57th Street [Ayers], Id. March 12, 1915; Matter of Erasmus Street [Garrity], Id.) Blackmar, P. J., Rich, Putnam, Kelly and Manning, JJ., concur.

 See Laws of 1901, chap. 466, § 981, as added by Laws of 1915, chap. 606.—[Rep.